Title: To George Washington from Claude-Amable-Vincent de Requeplan, baron de L’Estrade, 25 March 1783
From: L’Estrade, Claude-Amable-Vincent de Requeplan, baron de
To: Washington, George


                        
                            Translation 
                             25 March 1783
                        
                        Permit me to ask the favor of your Excellency to assist me with all your influence as well as that of
                            Congress in causing your Ambassador in france to ask in your Names from M. de Castries and even from the king the
                            commandment in record of the North part of the Coast of St Domingo which is going to be vacated by Mr de Lilancour who
                            retires to france with the rank of Brigadier. I ask this favor of you my General in the name of all
                            you hold dear—I am susceptible to this Command by the nature and length of my Services—the administration of this distant
                            part of World will not be strange to me having been employed in it more than six Years  good
                            protection the Marquis de la fayette who you honor with your friendship will do everything for me—you will only Second his
                            Views in determining your Ambassador to ask this place for me of the King and his Minister—the Marquis de La fayette
                            & Count Rochambeau will make the same demand but notwithstanding all their wishes to oblige me they will not
                            perhaps succeed without your help from these and other protections which I interest in my favor. I
                            should hope for success but that Court is so full of intrigue that one can be sure of nothing till one has possession of
                            it and too commonly the absent are in the wrong—I have however incontestible Rights from the length and nature of my
                            Services against which nothing can be opposed but intrigue and favor—which will be nothing when you are pleased to assist
                            me in this affair with all your influence—with such support I shall have room to hope this commandment in second which
                            will give me a more tolerable subsistence than I can find any where in Europe. let me beg my General
                            that you will not lose a moment in accelerating the Success of this demand—the sooner the better—the Astrea frigate can carry
                            your dispatches to your Ambassador—Recollect my General the obliging letter and the Mortar you
                            presented to the regiment de Gatinois which by your goodness and Aid it has obtained the flattering name of Royal
                            Avenger—proof unequivocal of the satisfaction that Regiment gave you—let me beg you to continue that goodness to him who
                            was the Soul of it and who would shed all his blood for his Generalissimo & for Congress—agreably to those
                            sentiments which all virtuous allies should have for the common Cause—Render me the important service to interest yourself
                            warmly in this affair.
                        I annex two Memorials to inform you more fully of my pretensions, you will make such use of them as you think
                            necessary—one is for Congress which can only be presented them by you—I reckon on your goodness to give every possible
                            support to these Memorials.
                        I ask you a thousand pardons for the trouble I am going to give you but necessity renders my enterprize
                            indispensable—The Gods sometimes take pity on Mortals and Heroes like you often assist and support their Companions in
                            Arms—I have then some right to hope from having had the advantage to serve under your Orders & from having done
                            every thing to merit your favor & I assure your Excellency that whatever services you may render me on this only
                            occasion which can present itself during the few Years I have to live, will not surpass my sensibility &
                            acknowledgements—with great respect &c.
                    